Hallam, J.
I concur in the order granting a new trial, but do not concur as to the ground upon which the order is based.
The trial court dismissed the case on the ground that the act of plaintiff in stepping from a train in motion was forbidden by statute, and held that the violation of the statute conclusively established negligence on his part. It appears to me that this was error. Whatever may be the rule in other jurisdictions, it is well settled in this state that’, where a statute or ordinance is made the basis of personal duty to secure safety, its violation is not conclusive evidence of contributory negligence, but only a circumstance to be considered in connection with all the evidence in the case. In my opinion the question of plaintiff’s negligence should have been submitted to the jury. Ericson v. Duluth & Iron Range R. Co. 57 Minn. 26, 58 N. W. 822; Oddie v. Mendenhall, 84 Minn. 58, 86 N. W. 881; Day v. Duluth Street Ry. Co. 121 Minn. 445, 141 N. W. 795, and the order of dismissal should be reversed on this ground.
I cannot, however, concur in the conclusion reached in the opinion that the statute mentioned does not apply to a person not a passenger, who accompanies a passenger to a railroad station. The statute makes it unlawful for “any person other than a passenger or employee to get on or off” a car while in motion. A person accompanying a passenger is neither a passenger nor employee. He is accordingly within the terms of the statute. It is said there was an intent to except from the operation of this statute persons who have a lawful right to go upon a train or who are lawfully upon it. The legislature expressed no such intent. It expressly excepted pas*524sengers and employees, and where express exceptions are made the inference is a strong one that no other exceptions were intended. Cooke v. Iverson, 108 Minn. 388, 397, 122 N. W. 251. Construing the language in its ordinary sense, the intent is plain to include all persons not expressly excepted.
It is true that exceptions from general terms of a statute will sometimes be implied. It has been said: “If there arise out of them collaterally any absurd consequences, manifestly contradictory to common reason, they are with regard to those collateral consequences void,” as where a legislative act gives a man power to try all causes that arise within the Manor of Dale, yet, if a cause should arise in which he himself is a party, the act is to be construed as not to extend to that case, because it is unreasonable that any man should determine his own quarrel. 1 Blackstone, (Cooley’s Ed.) 91.
This rule has been applied in this state and it has been said: “The general terms of a statute or ordinance may be subject to implied exceptions, founded in the rules of public policy and the maxims of natural justice, so as to avoid absurd and unjust consequences ; for it must be presumed that the legislature did not intend such results.” Start, C. J., in State v. Barge, 82 Minn. 256, 84 N. W. 911; Duckstad v. Board of Commrs. of Polk County, 69 Minn. 202, 71 N. W. 933.
But this court has always been extremely reluctant to construe into a statute, by the application of this rule, an exception not written therein. In Gollnik v. Mengel, 112 Minn. 349, 128 N. W. 292, the question arose whether an exception could be made in our statute relating to descent of property, so as to exclude from its benefit an heir who had murdered his ancestor. Even in that extreme case the court refused to construe an exception into the statute. The reason was well stated in the opinion, written by Justice O’Brien, as follows:
“AYe are now asked to add to a clear and unambiguous statute an exception, and, while the demand in this instance appeals to every normal person’s sense of justice, it would establish a rule of construction, the limitation of which no one could foresee.”
In Pirie v. Chicago Title & Trust Co. 182 U. S. 438, 21 Sup. Ct. *525906, 45 L. ed. 1171, it was said that no mere omission nor failure to provide for contingencies, which it may seem wise to have specially provided for, justifies any judicial addition to the language of a statute And in Maxwell v. Moore, 22 How. 185, 16 L. ed. 251, the same court, through Catron, J., said: “Where the legislature makes a plain provision, without making any exception, the courts of justice can make none, as it would be legislating to do so.”
It seems to me that this case is not within the rule which justifies a court in implying exceptions not expressed in a statute. There is nothing absurd or contradictory to common reason in prohibiting any person from jumping off a moving train. If the construction placed upon this statute in the opinion be correct, then the statute, as applied to the act of getting on a car, simply prohibits acts of trespassers, which would be unlawful without any statute, and as applied to the act of jumping off a ear simply means that a trespasser, after he once succeeds in getting on a car, shall ride thereon until the car comes to a full stop.
The practice of people accompanying friends and relatives to a railroad station is universal. The practice of their getting on the train is common. The practice of their remaining until the train starts is common enough, and has resulted in many disasters. A statute prohibiting such persons from getting off while the car is in motion, appears to me to be wholesome and reasonable. The prohibition of such practice is within the plain language of this statute. A court has no right to say that the prohibition of this practice should be excepted from the terms of the statute as an absurd or unjust consequence, contrary to common reason, or that such exception is demanded by the rules of public policy or the maxims of public- justice.
It appears to me that neither the West Virginia nor the New York case cited is in any sense decisive of the question here involved. In the West Virginia case the statute construed was similar to ours, but the question was whether a shop employee was an employee within the meaning of the act, and it was held that he was. The statute in the New York case forbade only the act of getting on cars in motion, and the construction was affected in some measure by the *526history of the legislation. Furthermore, there may be serious doubt as to the view there indicated that the boarding of a moving car is an act so “innocent and natural” that the prohibition of it should call for an implied exception in favor of any class of persons.